Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to the reply filed 9/10/2020.

Supplemental Notice of Allowability
This supplemental NOA is being supplied to amend the PTOL-37 Notice of Allowability form mailed 1/12/2021 to properly acknowledge the claim for foreign priority.  No other changes have been made.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s evidence of unexpected results present in the filed specification along with the declaration filed 6/22/2021 are persuasive.  The data presented demonstrates that the combination of hydrophobic silica aerogel particles, non-emulsifying silicone elastomer particles and silica powder and/or powders of acrylic polymers have greater than additive effect (i.e. synergism) vs using the components alone or in groups of two.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679. The examiner can normally be reached Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613